           Case 1:19-cv-01801-AWI-GSA Document 23 Filed 02/03/21 Page 1 of 4



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   NORMAN GERALD DANIELS III,                          1:19-cv-01801-AWI-GSA-PC
12                   Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                         SHOW CAUSE
13         vs.                                           (ECF No. 15.)
14   BAER, et al.,
15                   Defendants.
16

17

18   I.     BACKGROUND
19          Norman Gerald Daniels III (“Plaintiff”) is a state prisoner proceeding pro se with this
20   civil rights action under 42 U.S.C. § 1983. This action was initiated by civil complaint filed by
21   Plaintiff in the Kings County Superior Court on August 19, 2019 (Case #19CV-0717). On
22   December 23, 2019, defendants Baer, Martin, Melina, and Smith (“Defendants”) removed the
23   case to federal court by filing a Notice of Removal of Action pursuant to 28 U.S.C. § 1441.
24   (ECF No. 1.)
25          On October 28, 2020, the court issued an order requiring Plaintiff to show cause, within
26   thirty days, why this case should not be dismissed based on Plaintiff’s failure to exhaust
27   administrative remedies before filing this lawsuit, in violation of 42 U.S.C. § 1997e(a). On
28   January 29, 2021, Plaintiff filed a response to the court’s order. (ECF No. 21.)



                                                     1
            Case 1:19-cv-01801-AWI-GSA Document 23 Filed 02/03/21 Page 2 of 4



1    II.    EXHAUSTION OF ADMINISTRATIVE REMEDIES
2           Pursuant to the Prison Litigation Reform Act of 1995, “[n]o action shall be brought with
3    respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a prisoner
4    confined in any jail, prison, or other correctional facility until such administrative remedies as
5    are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust the
6    available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211, 127 S.Ct.
7    910 (2007); McKinney v. Carey, 311 F.3d 1198, 1199-1201 (9th Cir. 2002). Exhaustion is
8    required regardless of the relief sought by the prisoner and regardless of the relief offered by the
9    process, Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819 (2001), and the exhaustion
10   requirement applies to all suits relating to prison life, Porter v. Nussle, 435 U.S. 516, 532, 122
11   S.Ct. 983 (2002). Section 1997e(a) applies to Plaintiff’s case, even though it was removed from
12   state court. Luong v. Segueira, No. CV 16-00613 LEK-KSC, 2018 WL 1547122, at *5 (D. Haw.
13   Mar. 29, 2018).
14          Prisoners are required to exhaust before bringing suit. Booth, 532 U.S. at 741. From the
15   face of Plaintiff’s Complaint, it appears clear that Plaintiff filed suit prematurely and in such
16   instances, the case may be dismissed. Albino v. Baca, 747 F.3d 1162, 1169 (9th Cir. 2014) (en
17   banc) (where failure to exhaust is clear from face of complaint, case is subject to dismissal for
18   failure to state a claim under Rule 12(b)(6)); Wyatt v. Terhune, 315 F.3d 1108, 1120 (9th Cir.
19   2003) (“A prisoner’s concession to nonexhaustion is a valid ground for dismissal. . . .”)
20   (overruled on other grounds by Albino, 747 F.3d at 1168-69); see also Nordstrom v. Ryan, 762
21   F.3d 903, 908 (9th Cir. 2014) (“Dismissal for failure to state a claim under § 1915A ‘incorporates
22   the familiar standard applied in the context of failure to state a claim under Federal Rule of Civil
23   Procedure 12(b)(6).’”) (quoting Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012)).
24   III.   PLAINTIFF’S RESPONSE TO THE COURT’S ORDER
25          Plaintiff responds, “I have initiated a set of Staff Complaints, using this later system in
26   order to bring up my issues with the prison to correct the problem. This is wholly separate from
27   my complaint here, yet it is necessary to include as part of evidence to show that staff are being
28   grieved against . . . .” (ECF No. 21 at 1:19-23.) Plaintiff asserts that he followed the appeals




                                                      2
            Case 1:19-cv-01801-AWI-GSA Document 23 Filed 02/03/21 Page 3 of 4



1    process system to its fullest before initiating a State Habeas Corpus Personal Injury claim against
2    the four named Defendants. (Id. at 1:25-28.) He cites four grievances that he states have been
3    fulfilled using the 602 process:
4            SATF-G-19-4454, J. Melina
5            SATF-g-19-4882, Captain Baer
6            SATF-g-19-5828, Martins
7            SATF-g-19-4451, S. Smith
8    (Id. at 2:4-6.) Plaintiff also indicates that he intends to file a motion to add four more defendants
9    to the Complaint and has followed the prison appeals process to its fullest level for the new
10   defendants.
11   III.    DISCUSSION
12           Plaintiff refers to a State Habeas Corpus Personal Injury claim that he initiated against
13   the four named Defendants in this case. Plaintiff offers no other evidence that he is proceeding
14   with a habeas corpus action. The present case is a § 1983 civil rights action, not a habeas corpus
15   action, but it appears that Plaintiff argues in his response to the court’s order that he has exhausted
16   his remedies for the claims in this § 1983 action. Plaintiff asserts that he followed the appeals
17   process “to its fullest” in four 602 appeals against the Defendants before initiating this case, as
18   shown above. However, Plaintiff has not submitted evidence that he completed the appeals
19   process to the highest level for each of the four appeals. Nor has Plaintiff represented that he
20   exhausted his remedies before filing this lawsuit.
21           Plaintiff states in the Complaint that he is “currently in the process of filing staff
22   complaints against the defendants” and has “initiated a set of Staff Complaints . . . in order to
23   bring up my issues with the prison to correct the problem.” (Comp., ECF No. 1 at 10:5-7, 20-
24   22.) Plaintiff also states in his response to the court’s order that he does “not have the time . . .
25   to competently write his grievance complaints and [has], for ten years, tried to through various
26   means to address this deficiency.” (Response, ECF No. 21 at 2:7-10.)
27   ///
28           Plaintiff is required under 42 U.S.C. § 1997e(a) to exhaust his available administrative




                                                       3
             Case 1:19-cv-01801-AWI-GSA Document 23 Filed 02/03/21 Page 4 of 4



1    remedies before filing suit. Plaintiff has shown that administrative remedies were available to
2    him at SATF, because he filed four 602 grievances at SATF. However, based on the facts known
3    at this stage of the proceedings the court cannot find that this case should be dismissed for
4    Plaintiff’s failure to exhaust his remedies. Therefore, the order to show cause shall be discharged.
5    IV.      CONCLUSION
6             Based on the foregoing, IT IS HEREBY ORDERED that the court’s order to show cause,
7    issued on October 28, 2020, is DISCHARGED.
8
     IT IS SO ORDERED.
9

10         Dated:   February 3, 2021                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      4
